United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-3381
                                ___________

Jimmy Shane Cantrell,                 *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
M. D. Reed, Warden, Cummins Unit, *
ADC; Larry Norris, Director, Arkansas *     [UNPUBLISHED]
Department of Correction; Kim         *
Luckett, Assistant Warden, Cummins *
Unit, ADC; Crystal Woods,             *
Classification Officer, Cummins Unit, *
ADC; Davis, Captain, Cummins Unit, *
ADC; John Does, Officer, Cummins      *
Unit, ADC,                            *
                                      *
             Appellees.               *
                                 ___________

                           Submitted: December 5, 2007
                              Filed: December 7, 2007
                               ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

     Jimmy Shane Cantrell appeals the district court’s adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. We dismiss the appeal as premature.
      Cantrell’s complaint alleged that defendants failed to protect him from an
inmate attack, placed him at risk for another attack, and failed to adopt adequate
prison policy and to adequately train staff regarding the housing of protective custody
and violent inmates. His claims arose out of an attack that ensued after inmate
Richard Dolan was placed in the same cell with Cantrell. The district court granted
summary judgment to the four served defendants--Larry Norris, M.D. Reed, Kim
Luckett, and Crystal Woods--concluding that Cantrell did not show they personally
knew of his cell assignment or expected the attack. The court’s order, however, did
not address or dispose of Cantrell’s claim that defendant Officer Doe personally
placed Dolan in Cantrell’s cell.

       Although Cantrell’s complaint had not identified Officer Doe by name, his
complaint allegations were specific enough to allow Doe to be identified through
discovery. See Estate of Rosenberg by Rosenberg v. Crandell, 56 F.3d 35, 37 (8th
Cir. 1995) (action may proceed against party whose name is unknown if complaint
makes allegations specific enough to permit identity of party to be ascertained after
reasonable discovery); Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985) (dismissal
is proper only when it appears true identity of defendant cannot be learned through
discovery or court’s intervention). Moreover, at the time the district court purported
to dismiss the complaint, Cantrell had pending a motion to substitute Sergeant Oates
for Officer Doe, and also to substitute J.M. Davis for defendant “Captain Davis.” The
district court never addressed Cantrell’s motion.

        We further note that the district court’s order did not specifically address
Cantrell’s claim that the remaining defendants were liable because they failed to
establish policies or train staff in a way that would have prevented Dolan, a punitive
status inmate, from being placed in the same cell with Cantrell, a protective custody
inmate. See Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001) (prison supervisor’s
liability arises if failure to train or to properly supervise offending employee caused
deprivation of constitutional rights and supervisor had notice that training procedures

                                         -2-
and supervision were inadequate and likely to result in constitutional violation); cf.
Monell v. Dept. of Soc. Servs. of New York, 436 U.S. 658, 694-95 (1978) (local
government may be held liable for injury inflicted by its employees if injury resulted
from execution of policy).

       Accordingly, we conclude that there is no final appealable order, and we
dismiss the appeal for lack of jurisdiction. See 28 U.S.C. § 1291 (courts of appeals
shall have jurisdiction over appeals from all final decisions of district courts); Fed. R.
Civ. P. 54(b) (“any order or other form of decision, however designated,” that
disposes of fewer than all claims or all parties does not terminate action as to any
claim or party); Thomas v. Basham, 931 F.2d 521, 522-23 (8th Cir. 1991) (federal
court will raise jurisdictional issues sua sponte when it appears jurisdiction is lacking).
On remand, the district court should (1) address Cantrell’s motion to amend his
complaint to substitute Sergeant Oates for Doe and J.M. Davis for Captain Davis, and
if the motion is granted, give Cantrell 120 days to serve these defendants, see Fed. R.
Civ. P. 4(m) (allowing 120 days for service on defendants); cf. Carmona v. Ross, 376
F.3d 829, 830 (8th Cir. 2004) (reversing and remanding dismissal under Rule 4(m),
because district court did not allow plaintiff 120 days from date of amended complaint
to serve newly added defendants); and (2) address the inadequate-policy and failure-
to-train claims. We deny Cantrell’s motion on appeal.
                          ______________________________




                                           -3-